COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00522-CR


David Linn Robertson                    §    From the 297th District Court

                                        §    of Tarrant County (1240754D)

v.                                      §    January 24, 2013

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    PER CURIAM
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00522-CR


DAVID LINN ROBERTSON                                                    APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant David Linn Robertson attempts to appeal from his conviction and

eight-year sentence for aggravated assault causing serious bodily injury. The

trial court’s certification of his right to appeal states that this “is a plea-bargain

case, and the defendant has NO right of appeal.”

      On October 31, 2012, this court notified appellant about the statement on

the trial court’s certification and informed him that unless he or any party desiring

to continue the appeal filed with the court, on or before November 12, 2012, a

      1
       See Tex. R. App. P. 47.4.


                                           2
response showing grounds for continuing the appeal, the appeal could be

dismissed. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Although we have received

a response, it does not show grounds for continuing the appeal. Therefore, we

dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006).




                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 24, 2013




                                      3